DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/051,437, filed on July 31st, 2018.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated January 4th, 2021 and January 11th, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 4-7, 12, 14-18, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2018/0074298 A1).
Regarding claim 1, Jung teaches an optical imaging lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element; each of the seven lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side (See, e.g., lenses 110-170 in Fig 1); 
	wherein the first lens element has positive refractive power (See, e.g., TABLE 1 which shows this), at least one surface among the object-side surfaces and the image-side surfaces of the seven lens elements has at least one inflection point (See, e.g., Fig. 1 which shows this); 
	wherein an Abbe number of at least one lens element having positive refractive power among the seven lens elements is Vp, half of a maximum field of view of the optical imaging lens assembly is HFOV, and the following conditions are satisfied:
	Vp < 25.0 (See, e.g., TABLE 1 which indicates lens 170 is positive and has an abbe number of 21.5); and 
	0.14 < tan(HFOV) < 0.53 (See, e.g., paragraph [0113] which indicates that the lens system of Fig. 1 can have a FOV of 40 degrees which means tan(HFOV) in that situation equals approximately 0.36).
	Jung lacks an explicit disclosure wherein each of at least two of the seven lens elements has an Abbe number smaller than 20.0. 
	However, the abbe numbers of lenses in a lens system correspond to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the abbe numbers of the lenses directly impact the optical performance of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the abbe numbers of at least two lenses to be under 20 (note at least two of the lenses have abbe numbers very close to 20 already) for the purpose of optimizing the optical performance of the device.
Regarding claim 2, Jung teaches the device set forth above and further teaches wherein the object-side surface of the first lens element is convex in a paraxial region thereof, the object-side surface of the second lens element is convex in a paraxial region thereof, and the image-side surface of the second lens element is concave in a paraxial region thereof (See, e.g., Fig. 1 which shows this).
Regarding claim 4, Jung teaches the device set forth above and further teaches wherein at least one surface of at least one lens element among the fifth lens element, the sixth lens element and the seventh lens element has at least one inflection point; an Abbe number of the seventh lens element is V7, and the following condition is satisfied: V7 < 30.0 (See, e.g., Fig. 1 which shows this and TABLE 1 which gives this abbe number to be 21.5).
Regarding claim 5, Jung teaches the device set forth above and further teaches wherein each of at least three of the seven lens elements has an Abbe number smaller than 30.0; half of the maximum field of view of the optical imaging lens assembly is HFOV, and the following condition is satisfied: 0.14 < tan(HVOF) ≤ 0.44 (See, e.g., TABLE 1 which shows the abbe numbers and paragraph [0113] which explains the FOV may be 40 degrees which means this condition works out to approximately 0.36).
Regarding claim 6, Jung teaches the device set forth above and further teaches wherein an axial distance between the image-side surface of the seventh lens element and an image surface is BL, an axial distance between the object-side surface of the first lens element and the image-side surface of the seventh lens element is TD, a focal length of the optical imaging lens assembly is f, a maximum image height of the optical imaging lens assembly is ImgH, and the following conditions are satisfied: 0.05 < BL/TD < 0.20 (Note using the data in TABLE 1 this value was calculated to be approximately 0.18 which is within the claimed range); and 1.90 < f/ImgH < 3.50 (Note using the data in TABLE 1 this value was calculated to be approximately 2.18 which is within the claimed range).
Regarding claim 7, Jung teaches the device set forth above and further teaches wherein a focal length of the optical imaging lens assembly is f, a curvature radius of the object-side surface of the first lens element is R1, and the following condition is satisfied: 2.20 < f/R1 < 5.0 (Note using the data in TABLE 1 this value was calculated to be approximately 4.19).
Regarding claim 12, Jung teaches an optical imaging lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element; each of the seven lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side (See, e.g., lenses 110-170 in Fig 1); 
	wherein the first lens element has positive refractive power (See, e.g., TABLE 1 which shows this), the second lens element has negative refractive power (See, e.g., TABLE 1 which shows this), at least one surface among the object-side surfaces and the image-side surfaces of the seven lens elements is aspheric (See, e.g., Fig. 1 which shows this); 
	wherein an Abbe number of at least one lens element having positive refractive power among the seven lens elements is Vp, half of a maximum field of view of the optical imaging lens assembly is HFOV, and the following conditions are satisfied:
	Vp < 25.0 (See, e.g., TABLE 1 which indicates lens 170 is positive and has an abbe number of 21.5); and 
	0.14 < tan(HFOV) < 0.53 (See, e.g., paragraph [0113] which indicates that the lens system of Fig. 1 can have a FOV of 40 degrees which means tan(HFOV) in that situation equals approximately 0.36).
	Jung lacks an explicit disclosure wherein each of at least two of the seven lens elements has an Abbe number smaller than 20.0. 
	However, the abbe numbers of lenses in a lens system correspond to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the abbe numbers of the lenses directly impact the optical performance of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the abbe numbers of at least two lenses to be under 20 (note at least two of the lenses have abbe numbers very close to 20 already) for the purpose of optimizing the optical performance of the device.
Regarding claim 14, Jung teaches the device set forth above and further teaches wherein an axial distance between the object-side surface of the first lens element and an image surface is TL, a focal length of the optical imaging lens assembly is f, a curvature radius of the object-side surface of the first lens element is R1, a central thickness of the first lens element is CT1, and the following conditions are satisfied: 0.50 < TL/f < 1.80 (Note using the data in TABLE 1 this value was calculated to be approximately 0.86 which is within the claimed range); and 0.50 < R1/CT1 < 3.50 (Note using the data in TABLE 1 this value was calculated to be approximately 1.83 which is within the claimed range). 
Regarding claim 15, Jung teaches the device set forth above and further teaches wherein each of at least four of the seven lens elements has an Abbe number smaller than 40.0 (See, e.g., TABLE 1 which shows this).
Regarding claim 16, Jung teaches the device set forth above and further teaches wherein a curvature radius of the object-side surface of the first lens element is R1, a focal length of the optical imaging lens assembly is f, a central thickness of the first lens element is CT1, and the following condition is satisfied: 0.05 < (R1 x R1)/(f x CT1) < 0.85 (Note using the data in TABLE 1 this value was calculated to be approximately 0.45 which is within the claimed range). 
Regarding claim 17, Jung teaches the device set forth above and further teaches wherein an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, an Abbe number of the sixth lens element is V6, an Abbe number of the seventh lens element is V7, an Abbe number of the i-th lens element is Vi, but lacks an explicit disclosure wherein the following condition is satisfied: 80 ΣVi < 250, wherein i = 1, 2, 3, 4, 5, 6, and 7 (Although the sum of V1-V7 equals 257 which is close to this number).
	However, the abbe numbers of lenses in a lens system correspond to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the abbe numbers of the lenses directly impact the optical performance of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sum of the abbe numbers of the lenses to be in the claimed range for the purpose of optimizing the optical performance of the device.
Regarding claim 18, Jung teaches the device set forth above and further teaches wherein a focal length of the optical imaging lens assembly is f, a focal length of the second lens element is f2, a focal length of the seventh lens element is f7, and the following conditions are satisfied: -3.0 < f/f2 < 0.35 (Note using the data in TABLE 1 this value was calculated to be approximately -0.95 which is within the claimed range); and -2.5 < f/f7 < 0.90 (Note using the data in TABLE 1 this value was calculated to be approximately 0.83 which is within the claimed range).
Regarding claim 21, Jung teaches the device set forth above and further teaches wherein the Abbe number of at least one lens element having positive refractive power among the seven lens elements is Vp, half of the maximum field of view of the optical imaging lens assembly is HFOV, and the following conditions are satisfied: Vp < 23.0 (See, e.g., TABLE 1 which gives this value to be 21.5 for the seventh lens which is positive); and 0.14 < tan(HFOV) ≤ 0.44 (See, e.g., paragraph [0113] which explains the FOV can be 40 degrees which equates to a tan(HFOV) of approximately 0.36 which is within the claimed range). 
Regarding claim 22, Jung teaches the device set forth above and further teaches wherein an axial distance between the fifth lens element and the sixth lens element is a maximum among axial distances between each of all adjacent lens elements of the optical imaging lens assembly (See, e.g., TABLE 1 which gives this information).
Regarding claim 23, Jung teaches the device set forth above and further teaches an image capturing unit, comprising: the optical imaging lens assembly of claim 12; and an image sensor disposed on an image surface of the optical imaging lens assembly (See, e.g. the rejection of claim 12 above and Fig. 1 which shows this).
Regarding claim 24, Jung teaches the device set forth above and further teaches an electronic device, comprising: the image capturing unit of claim 23 (See, e.g., abstract and the rejection of claim 23 above).

Allowable Subject Matter
Claims 3, 8-11, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art, alone or in combination, fails to teach wherein the image-side surface of the sixth lens element is concave in a paraxial region thereof; a vertical distance between a critical point on the image-side surface of the sixth lens element and an optical axis is Yc62, a central thickness of the sixth lens element is CT6, and the following condition is satisfied: 0.30 < Yc62/CT6 < 7.5.
Regarding claim 8, the prior art, alone or in combination, fails to teach wherein a curvature radius of the object-side surface of the seventh lens element is R13, a curvature radius of the image-side surface of the seventh lens element is R14, and the following condition is satisfied: -1.80 < (R13-R14)/(R13+R14) < 0.50.
Regarding claim 9, the prior art, alone or in combination, fails to teach wherein an entrance pupil diameter of the optical imaging lens assembly is EPD, a sum of central thicknesses of the seven lens elements of the optical imaging assembly is ΣCT, a central thickness of the first lens element is CT1, and the following condition is satisfied: 1.45 < EPD/( ΣCT-CT1) < 5.0.
Regarding claim 10, the prior art, alone or in combination, fails to teach wherein an axial distance between the aperture stop and the image-side surface of the seventh lens element is SD, an axial distance between the object-side surface of the first lens element and the image-side surface of the seventh lens element is TD, and the following condition is satisfied: 0.70 < SD/TD < 0.90.
Regarding claim 11, the prior art, alone or in combination, fails to teach wherein a focal length of the optical imaging lens assembly is f, an axial distance between the object-side surface of the first lens element and an image surface is TL, an entrance pupil diameter of the optical imaging lens assembly is EPD, a maximum image height of the optical imaging lens assembly is ImgH, and the following condition is satisfied: 2.0 < (f x TL)/(EPD x ImgH) < 5.20.
Regarding claim 13, the prior art, alone or in combination, fails to teach wherein a focal length of the optical imaging lens assembly is f, a curvature radius of the image-side surface of the sixth lens element is R12, and the following condition is satisfied: 2.50 < f/R12 < 6.50.
Regarding claim 19, the prior art, alone or in combination, fails to teach wherein an axial distance between the object-side surface of the first lens element and an image surface is TL, an entrance pupil diameter of the optical imaging lens assembly is EPD, and the following condition is satisfied: 1.25 < TL/EPD < 2.0.
Regarding claim 20, the prior art, alone or in combination, fails to teach wherein a central thickness of the first lens element is CT1, a central thickness of the seventh lens element is CT7, a focal length of the optical imaging lens assembly is f, an entrance pupil diameter of the optical imaging lens assembly is EPD, and the following conditions are satisfied: 1.70 < CT1/CT7; and 1.0 < f/EPD < 2.20.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872